DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 7, 12, 16-19, 21-25, 27, 29, 35 and 36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a contact device comprising a first conductive portion including a first end portion and a first extended portion, the first end portion including a first contact, the first extended portion being provided to extend in one direction and connected to the first end portion at a tip in the one direction of the first extended portion, and a second conductive portion including a second end portion and a second extended portion, the second end portion including a second contact, the second extended portion being provided to extend in the one direction and connected to the second end portion at a tip in the one direction of the second extended portion, one contact selected from the group consisting of the first contact and the second contact being a moving contact, the other contact selected from the group consisting of the first contact and the second contact being a fixed contact, the moving contact being configured to move between a closed position where the moving contact is in contact with the fixed contact and an open position where the moving contact is out of contact with the fixed contact, at least the first end portion, out of the first end portion and the second end portion, being curved to the first extended portion and the folded-back part of the first end portion being constituted by a single member, and the first contact being located between the first extended portion and the second contact.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 4, the prior art of record does not teach nor suggest in the claimed combination a contact device comprising: a first conductive portion including a first end portion and a first extended portion, the first end portion including a first contact, the first extended portion being provided to extend in one direction and connected to the first end portion at a tip in the one direction of the first extended portion, and a second conductive portion including a second end portion and a second extended portion, the second end portion including a second contact, the second extended portion being provided to extend in the one direction and connected to the second end portion at a tip in the one direction of the second extended portion, one contact selected from the group consisting of the first contact and the second contact being a moving contact, the other contact selected from the group consisting of the first contact and the second contact being a fixed contact, the moving contact being configured to move between a closed position where the moving contact is in contact with the fixed contact and an open position where the moving contact is out of contact with the fixed contact, at least the first end portion, out of the first end portion and the second end portion, being curved to be folded back from a tip in the one direction of the first end portion, the first contact being located in a folded-back part of the the first conductive portion includes a base member which covers a part of the first end portion and to which the first contact is fixed, a surface of the base member is flush with a surface, facing the second contact, of the first contact, and the first end portion has a surface curved to extend from the tip in the one direction of the first end portion toward the second end portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 22, the prior art of record does not teach nor suggest in the claimed combination a contact device comprising: a first conductive portion including a first end portion and a first extended portion, the first end portion including a first contact, the first extended portion being provided to extend in one direction and connected to the first end portion at a tip in the one direction of the first extended portion, and a second conductive portion including a second end portion and a second extended portion, the second end portion including a second contact, the second extended portion being provided to extend in the one direction and connected to the second end portion at a tip in the one direction of the second extended portion, one contact selected from the group consisting of the first contact and the second contact being a moving contact, the other contact selected from the group consisting of the first contact and the second contact being a fixed contact, the moving contact being configured to move between a closed position where the moving contact is in contact with the fixed contact and an open position where the moving contact is out of contact with the fixed contact, at least the first end portion, out of the first end portion and the second end portion, being curved to be folded back from a tip in the one direction of the first end portion, the first contact being located in a folded-back part of the first end portion and facing the second contact, the first extended portion and the second extended portion both have length in the one direction, and the first end portion has: an intermediate portion connected to the first extended portion, and a curved portion having a curved shape and extended in a direction opposite from the one direction from a tip in the one direction of the intermediate portion, and the first contact is present in the curved portion and faces the second contact.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 01/07/2022, with respect to currently amended Claims 1-5, 7, 12, 16-19, 21-25, 27, 29, 35 and 36 have been fully considered and are persuasive.  The previous rejection(s) of amended Claims 1-5, 7, 12, 16-19, 21-25, 27, 29, 35 and 36 has been withdrawn. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837